Citation Nr: 0216910	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-22 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia of the patella of the right knee, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for 
chondromalacia of the patella of the left knee, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1991.  

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied increased ratings for 
chondromalacia of the patella of the left and right knees.  


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right knee is symptomatic, to include crepitus and pain, and 
it includes arthritis, but it is not manifested by any 
appreciable limitation of motion, instability, subluxation, 
or more than overall slight functional limitation.  

2.  The veteran's service-connected chondromalacia of the 
left knee is also symptomatic, to include crepitus and pain, 
and it includes arthritis, but it is not manifested by any 
appreciable limitation of motion, instability, subluxation, 
or more than overall slight functional limitation.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the right knee have not 
been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia of the patella of the left knee have not been 
met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 1155 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters:  During the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) became effective.  
This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  

The Board is satisfied that all relevant facts have been 
properly developed, and all of the duty to notify and assist 
provisions have been met by the statement and supplemental 
statements of the case and letters issued by the RO.  There 
is no indication of any additional relevant evidence that 
has not been obtained.  The veteran has not identified any 
records which are not in the claims folder.  The veteran has 
indicated he was treated for his knee pain at the VA 
Outpatient Clinic in Honolulu and by Kaiser Permanente.  The 
veteran's records of treatment from both facilities are 
currently in the claims folder.  He has been afforded VA 
examinations to determine the current severity of his 
bilateral chondromalacia of the knees.  No further 
assistance to the veteran is required to comply with the 
duty to assist the veteran mandated by 38 U.S.C.A § 5103A.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  

The RO in February 2001 wrote the veteran a letter asking 
that he furnish any additional evidence.  The RO also asked 
that he furnish the name of any health care provider and 
sign a release to allow those records to be obtained by VA.  
The letter also explained the veteran could bring the 
evidence to the RO.  In April 2000 the RO issued the veteran 
a statement of the case which listed the evidence which was 
in the claims folder.  An April 2001 letter from the RO to 
the veteran explained the provisions of the VCAA and VA's 
duty to assist.  Subsequently a supplemental statement of 
the case was issued to the veteran in November 2001.  It 
listed the additional evidence which had been obtained and 
explained the provisions of the VCAA.  The veteran was also 
advised of his right to present his own and other testimony 
at personal RO and/or Board hearings.  The RO generally kept 
the veteran apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure.  Therefore, there is no 
further duty to notify.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background.  The veteran was treated for 
patellofemoral syndrome of the left knee during service.  A 
Medical Evaluation Board Summary in August 1990 noted there 
was no effusion of the left or right knee.  There was slight 
pain to palpation over the medial arteriotibial region of 
the left knee.  All tests for instability were negative.  
The veteran had good range of motion of the knees.  Due to 
the veteran continued difficulty with performing aerobics 
and chronic exacerbations of his left knee pain, it was 
recommended that the veteran be considered for a Physical 
Evaluation Board.  The veteran was separated from the 
service in February 1991.  

The veteran filed a claim for service connection for a 
bilateral knee disorder in May 1991.  The veteran was 
examined by VA in September 1991.  The veteran reported 
constant daily knee pain which limited his activities.  
Examination revealed no effusion or tenderness.  The veteran 
had range of motion from 0 to 150 degrees.  McMurray and 
Drawer signs were negative.  The examiner stated there was a 
click when moving the patella.  Bilateral patellofemoral 
syndrome was diagnosed.  The RO granted service connection 
for chondromalacia of the left and right knees in a December 
1991 rating decision.  A noncompensable rating was assigned.  

The veteran requested a reevaluation of his bilateral knee 
disability in September 1994.  The veteran reported 
receiving treatment at the VA Outpatient Treatment Clinic in 
Honolulu.  
The RO obtained the veteran's treatment records and arranged 
for a VA examination.  The VA records revealed the veteran 
had sought treatment for knee pain beginning in June 1994.  
A Rheumatology consult was scheduled to evaluate the 
veteran's knee pain.  Examination revealed complaints of 
pain with full flexion of the left knee.  There was no 
swelling, erythema or effusion of either knee.  Lachman's 
test was negative, the anterior and posterior cruciates were 
intact.  The medial and lateral collateral ligaments were 
intact.  There was jointline tenderness, a positive pop and 
lateral patellar tenderness.  The VA examiner indicated 
there as a probable left lateral meniscus tear.  He also 
stated the absence of locking and the negative Lachman's 
were evidence against a meniscal tear.  The veteran stated 
using anti-inflammatories did not relieve the pain.  After 
the evaluation the veteran's left knee was injected with 
lidocaine and steroids.  

The VA examination in October 1995 revealed no effusion or 
tenderness of the knee.  There was no pain with movement of 
the patella.  Range of motion was from 0 to 140 degrees.  A 
click was heard when moving the left knee.  McMurray and 
drawer signs were negative.  Bilateral patellofemoral 
syndrome was diagnosed.  The veteran had been taking Tylenol 
as needed for pain and had recently been prescribed 
Darvocet.  After walking for short distances he had to stop 
walking because of pain in his knees.  The pain was worse in 
damp or cold weather.  

The RO denied the veteran's claim for increased ratings for 
bilateral patellofemoral syndrome in November 1995.  The 
veteran filed a notice of disagreement with that rating 
decision and perfected his appeal in June 1996.  

The RO requested the veteran's treatment records from the 
Honolulu VA Outpatient Treatment Center.  They included May, 
June and July 1996 records of requests for treatment for 
knee pain.  In May 1996 the veteran reported having left 
knee pain for one week.  He had been doing well just on 
Tylenol.  Examination of the left knee revealed tenderness 
over the lateral lines, crepitance and normal range of 
motion.  The diagnosis was exacerbation of patellofemoral 
syndrome.  

The RO arranged for the veteran to be examined in July 1997.  
Examination revealed no instability.  There was crepitance 
with range of motion.  Range of motion was measured as from 
0 to 160 degrees, bilaterally.  The veteran was unable to 
squat and was stiff getting up from a seated position.  The 
veteran reported constant knee pain, left greater than 
right.  He took Tylenol for pain, exercised to strengthen 
the knees, and gave a history of an increase in knee pain 
with the weather, especially when it rained or was cold.  He 
could not walk up or down flights of stairs, avoided ladders 
and stairs, and could not run.   

A September 1997 treatment record includes complaints of 
right knee pain.  The veteran began to have right knee pain 
when playing volleyball the previous evening.  The knee hurt 
when he was walking and while walking down stairs.  
Examination revealed effusion and crepitus of the right knee 
with decreased range of motion.  The diagnosis was right 
knee strain.  In October 1997 the veteran was given 
information regarding the use of Darvocet and amitriptyline 
for pain.  

Based on those records the RO granted increased ratings to 
10 percent for chondromalacia of each knee in a December 
1997 rating decision.  The veteran withdrew his appeal in 
December 1997.  

The veteran filed his current increased rating claims for 
his bilateral knee disorder in April 1999.  He again 
indicated he had been treated at the VA Outpatient Treatment 
clinic in Honolulu.  

The RO obtained the veteran's VA treatment records.  They 
included April 1999 records noting complaints of left and 
right knee pain.  X-rays revealed normal knees.  

The veteran was examined by VA in June 1999.  The veteran 
complained of constant knee pain.  The veteran had been 
taking Tylenol for pain but discontinued it when elevated 
liver enzymes were noted.  The veteran applied Zostin to his 
knees daily.  The veteran reported the knee had flared-up 
after playing volleyball.  The veteran denied any surgery, 
or episodes of dislocation or recurrent subluxation.  The 
veteran worked as a material handler for VA.  While working 
he had to stop a few times a day for short periods of time 
when he developed pain in his knees.  He was not restricted 
in his daily life in any way.  On examination there was no 
pain with movement of the knees.  There was no effusion or 
tenderness.  Crepitus was felt when moving both patellae.  
Range of motion of the right knee was from 0 to 134 degrees.  
Range of motion of the left knee was from 0 to 138 degrees.  
Tests of stability of the medial and lateral collateral 
ligaments revealed no motion to varus or valgus stress, 
which indicated the ligaments were normal.  McMurray and 
Drawer signs were negative.  

In October 1999 the veteran submitted a copy of an August 
1999 orthopedic evaluation conducted at Kaiser Permanente.  
The veteran requested evaluation for bilateral knee pain.  
The veteran's symptoms included clicking and popping in both 
knees.  He had greater discomfort walking upstairs than 
downstairs.  There was no swelling, history of trauma or 
evidence of subluxation.  His pain was localized to the 
medial aspect of the patella bilaterally.  Examination of 
the knee revealed full motion to extension and flexion from 
0 to 130 degrees.  McMurray's and Lachman's tests, and 
drawer sign were negative.  There was tenderness over the 
anterior aspect of the knee, just below the joint space of 
the tibia.  There was no tenderness to the medial or lateral 
collateral ligaments with flexion of the knee at 30 degrees.  
He had some calf tenderness, which radiated to the popliteal 
space.  The left knee had a palpable grind appreciated with 
flexion and extension of the knee at the undersurface of the 
patella.  Patella glide was greatest to the medial aspect.  
There was no joint space tenderness or popliteal space 
tenderness.  Radiographic examination revealed both knees 
showed mild osteophyte formation at the patella.  There was 
an appearance of degeneration of the undersurface of both 
knee caps, with somewhat of a crab meat appearance.  The 
jointlines were well preserved.  There was minimal 
osteophyte formation noted on the posterior aspect of the 
tibia of the left knee.  The assessment was bilateral 
chondromalacia of the patella, stage 2.  

The RO denied the claim for increased ratings for 
chondromalacia of the patella of the left and right knees in 
February 2000.  The veteran appealed the February 2000 
rating decision to the Board.  The RO issued the veteran a 
statement of the case in April 2000.  In February 2001 the 
RO wrote the veteran and requested he inform them of any 
medical treatment he had received for his bilateral knee 
disability.  In April 2001 the RO sent the veteran a letter 
which informed him of the passage and provisions of the 
VCAA.  

In April 2001 the RO received the veteran's records from 
Kaiser Permanente.  They included November 1998 records 
noting complaints of pain in both knees.  

A VA evaluation of the knees was conducted in July 2001.  
The veteran stated he was unable to run or play volleyball.  
The veteran was taking Aleve for pain relief.  It did not 
relieve his pain.  He did not exercise or take medication 
regularly.  Examination revealed no muscle atrophy.  Both 
quadriceps muscles were of equal volume.  There was 
tenderness over the medial and lateral femoral condyles of 
both knees.  There was no tenderness over the patellae.  
There was no patella crepitus.  There was smooth action of 
the patellae which were well centered.  There was no 
deviation laterally or medially as the knees flexed and 
extended.  There was no fluid, swelling, heat or 
instability.  The VA examiner concluded the veteran had 
bilateral knee pain by history only.  He had no localization 
to the patellofemoral joint.  

The RO issued the veteran a supplemental statement of the 
case in November 2001.  It included the provisions of the 
VCAA.  

Relevant Laws and Regulations.  In evaluating the severity 
of a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  
Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 5257, slight impairment of either 
knee, including recurrent subluxation or lateral 
instability, warrants a 10 percent evaluation.  A 20 percent 
rating is warranted when such impairment is moderate.  A 30 
percent evaluation will be assigned when the impairment is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2002).  

Limitation of flexion of the leg to 60 degrees is assigned a 
noncompensable rating. Flexion limited to 45 degrees 
warrants a 10 percent evaluation, and flexion limited to 30 
degrees warrants a 20 percent rating.  The highest available 
rating, 30 percent, is warranted when flexion is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2002).  

Limitation of extension of the leg to 5 degrees is assigned 
a noncompensable rating.  Limitation of extension to 10 
degrees is rated as 10 percent disabling.  Extension limited 
to 15 degrees is rated as 20 percent disabling.  Extension 
limited to 20 degrees is rated as 30 percent disabling.  
Extension limited to 30 degrees is rated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  

Analysis.  The Board has concluded that the preponderance of 
the evidence is against the veteran's claims for increased 
ratings for chondromalacia of the left and right knees.  The 
regulations provide that disability of the knee maybe rated 
based on either limitation of motion or recurrent 
subluxation and instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 5260, 5261 (2001).  

In reaching its decision the Board first compared the 
evidence of record with the criteria for evaluating 
disability of the knee based on limitation of motion.  
Limitation is measured in flexion and extension of the leg.  
A higher evaluation to 20 percent requires limitation of 
flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Consistently the veteran has 
demonstrated the leg extends to 0 degrees.  There is no 
compensable limitation of motion of the knee in extension.  
There was no indication of pain with extension of the knee.  
A compensable rating based on limitation of extension is not 
warranted.  

The Board next considered whether there was limitation of 
flexion of the knee.  Normal range of motion of the knee is 
illustrated as from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (2001).  In July 1997 a 
VA examination of the knees reported the veteran was able to 
flex the knee to 160 degrees, but also noted that was 
crepitance with motion.  After straining his knee while 
playing volleyball in September 1997 examination revealed 
crepitus of the right knee with decreased range of motion.  
VA examination in June 1999 noted that range of motion in 
flexion of the right knee was to 134 degrees and to 138 
degrees on the right.  Again crepitus was noted when the 
patellae moved.  In October 1999 an orthopedic examiner 
stated the veteran had full motion in flexion to 130 
degrees.  The limitation in degrees of flexion does not meet 
the criteria for a compensable rating as set out in the 
diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  

The Board has also considered whether or not the veteran had 
functional limitation of the knees due to pain.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
consideration should be given to functional loss due to pain 
as provided in 38 C.F.R. § 4.40.  The Court noted 38 C.F.R. 
§ 4.40 required a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); Johnston v. Brown, 10 Vet. App. 80 
(1997).  In DeLuca v. Brown, 8 Vet. App. 202 (1995) the 
Court held that diagnostic codes based solely on range of 
motion do not subsume 38 C.F.R. § 4.40 or 4.45.  They ruled 
that 38 C.F.R. § 4.14 which forbids pyramiding does not 
forbid consideration of higher ratings based on a greater 
limitation of motion due to pain on use including during 
flare-ups.  The Court ordered the Board to apply the 
provisions of 38 C.F.R. § 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint 
in increased ratings cases.  
Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see 
also 38 C.F.R. §§ 4.45, 4.59.  In Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991) the Court noted that Section 
4.40 recognizes that "functional loss" may be caused by pain 
"on use" or a "limitation of flexion" and that functional 
loss caused by either factor should be compensated at the 
same rate. 

In this case although pain was not noted by examiners when 
performing range of motion studies, crepitus was noted when 
there was movement of the patellae.  A rating in excess of 
10 percent requires limitation by pain to 15 degrees of 
extension or limitation of flexion to 45 degrees.  There is 
no evidence of record which indicates that pain results in 
any appreciable limitation of motion of either knee, let 
alone limited to a degree that would support a rating in 
excess of 10 percent.  

Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement. 38 
C.F.R. § 4.45; DeLuca, supra.  The relevant medical evidence 
does not reflect any weakened movement against varying 
resistance, nor is there any indication of excess 
fatigability, painful movement or incoordination relating to 
either knee disability.

The Board also considered whether or not the veteran's knees 
demonstrate lateral instability or recurrent subluxation.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A review of the 
claims folder reveals no evidence after service of any 
incidents of instability of recurrent subluxation.  
Examinations revealed no evidence of posterior or lateral 
instability of the ligaments.  Both anterior and posterior 
drawer signs were negative.  There were no valgus or varus 
motions.  The veteran has never indicated there were any 
instances of instability of subluxation.  There is no basis 
to find that there is more than slight overall impairment of 
either knee.  Accordingly, ratings in excess of 10 percent 
are not warranted under Code 5257.

The Board notes that the veteran allegation of painful 
motion, albeit clinically shown as not limited and 
noncompensable under Codes 5260 and 5261, provides the basis 
for the current 10 percent disability ratings under 38 
C.F.R. § 4.71a, DC 5003, 5010 (2002); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991) (Arthritis manifested by 
painful motion and substantiated by X-rays warrants a 10 
percent rating for each affected joint pursuant to DC 
5003.); see also 38 C.F.R. § 4.59 (2000) (An actually 
painful joint is entitled to the minimum compensable rating 
for the joint.)  As noted above, however, even with 
consideration of the veteran's pain, the Board finds that 
there is no limitation of extension or flexion of the knee 
that approaches what is required for a 10 percent rating 
under Code 5260 or 5261, let alone a 20 percent evaluation.

The Board is also cognizant of the VA General Counsel 
opinion that separate evaluations may be assigned for 
instability and limitation of motion under Diagnostic Codes 
5257 and 5260 or 5261.  VAOPGCPREC 23-97 (July 24, 1997). 
However, while there is X-ray evidence of bilateral knee 
arthritis and some clinical suggestion of painful motion of 
the knees, there is no clinical evidence of instability or 
subluxation of the joint.  Thus, a separate compensable 
rating under the cited legal authority is not warranted.  
With regard to Diagnostic Codes 5259, 5260 and 5261, it does 
not appear that a separate evaluation can be awarded under 
those codes because they each involve consideration of pain 
and limited motion, and thereby overlap with one another.  
See, e.g., VAOPGCPREC 9-98 (Aug. 14, 1998) (indicating that 
limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered under that code)

In sum, the veteran's service-connected bilateral 
chondromalacia is symptomatic, to include crepitus and pain, 
and it includes arthritis of both knees, but there is no 
appreciable limitation of motion, no instability or 
subluxation, and no more than overall slight functional 
limitation of either knee.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the schedular criteria for ratings in excess of 10 percent 
for his chondromalacia of the right and left knees.  As 
such, the Board concludes that the preponderance of the 
evidence is against the claims, and they must be denied.  
Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001). 

Finally, the Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In 
this regard, the Board notes there is no evidence of record 
that the veteran's bilateral knee disorder has caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned schedular evaluation), has 
necessitated recent frequent periods of hospitalization, or 
is attended by other such factors as would render 
impracticable the application of the regular schedular 
rating standards.


ORDER

A rating in excess of 10 percent for chondromalacia of the 
patella of the right knee is denied.  

A rating in excess of 10 percent for chondromalacia of the 
patella of the left knee is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

